JUSTICE JIGANTI, specially concurring: While I agree with the result in the case, I disagree with my colleagues’ discussions concerning the first issue in the case. The majority opinion states that “[t]he parties disagree on which of them deserves our deference: plaintiff or the hearing officer.” I see no disagreement. The plaintiff, the board of education for School District No. 151, complains that the trial court in considering its arguments stated that “none of the findings of the hearing officer can be said to be against the manifest weight of the evidence.” It is the plaintiff’s position that because the facts were not in dispute, what the trial court had before it was a proposition of law. A proposition of law, while certainly respected by a reviewing court, is not deferred to or binding upon a reviewing court. For that proposition, plaintiff cites the appellate decision in General Motors Corp. v. Bowling (1980), 87 Ill. App. 3d 204, 408 N.E.2d 937, rev’d (1981), 85 Ill. 2d 539, 426 N.E.2d 1210, where the court in turn cites the supreme court case of Kensington Steel Corp. v. Industrial Com. (1944), 385 Ill. 504, 53 N.E.2d 395. The Kensington decision states that where the facts are not in dispute, their legal effect becomes a matter of law and the rule as to the power of the court to set aside a decision only when made against the manifest weight of the evidence has no application. In my estimation, there is not, as the majority concludes, a dispute between the parties as to whether the school board or the hearing officer deserves deference. Accepting that there is no dispute as to the facts and presumably no dispute as to the inferences to be drawn from these facts, it follows then that the trial court deserves no deference and the matter must be treated as a matter of law before this court. The majority opinion treats the matter as one of law.